DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims benefit of provisional 62/750,732 filed 10/25/2018 and claims benefit of provisional 62/750,732 filed 10/25/2018 and is acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 6, 15, 16, 25, and 26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 10, and 15  are indefinite because it is unclear what is intended by “downward-transition convolutional layer” in the claimed system. Convolutional neural networks (CNN) comprise of several layers, which includes transitional layers, as known in the art. Down-sampling and up-sampling are common terms that are associated with layers within the CNN.  It is presently unclear, however, what the applicant means by downward transition as it is not a well-known term in the art. For purposes of examination, these claims will be interpreted as a transitional convolutional layer. Examiner 
Claims 6, 16, and 16  are indefinite because it is unclear is intended by “upward-transition convolutional layer” in the claimed system. Convolutional neural networks (CNN) comprise of several layers, which includes transitional layers, as known in the art. Down-sampling and up-sampling are common terms that are associated with layers within the CNN. It is presently unclear, however, what the applicant means by upward transition as it is not a well-known term in the art. For purposes of examination, these claims will be interpreted as a transitional convolutional layer. Examiner suggests amending the claim to recite functional language that clearly further limits the structure of the claimed system.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1-9, 11-19, 22-29 rejected under 35 U.S.C. 101.
Regarding claims 1-2, 11-12, 21-22: 
Step 1:  The claim is directed towards a method.
Step 2A, Prong 1:  The claims recites the following limitations: “training an automated categorizer to assign …;   training a first automated classifier to identify… ; obtaining testing data…; applying the trained automated categorizer …; and quantifying inflammation”. These method steps, according to their broadest reasonable interpretation, recite a mental-process type abstract idea, which can practically be performed in the mind and/or with the aid of pen/paper. The method steps can be performed in the mind and/or with the aid of pen/paper by grouping images based off whether a superficial slice is present, bone and tissue and tendon tissue are present, or neither are present.  Bony 
Step 2A, Prong 2: The claim recites the following additional elements of “wherein the target joint is a wrist joint”. However, the additional elements amount to mere insignificant pre-extra solution activity of data gathering and therefore do not integrate the judicial exception into a practical application.
Step 2B: the additional elements, taken either individually or as a whole, does not further do not amount to significantly more than the judicial exception for similar reasons cited in Step 2A, Prong 2. 
Accordingly, claims 1-2, 11-12, 21-22 are directed to non-eligible patent subject matter and is therefore rejected. 
Regarding claims 3-6, 13-16, 23-26:
Step 1: The claim is directed towards a method.
Step 2A, Prong 1: The claims recite the following limitations: “wherein each of the first and second automated classifiers is a convolutional deep-learning artificial neural network”. These method steps, according to their broadest reasonable interpretation, recite a mental-process type abstract idea, which can practically be performed in the mind and/or with the aid of pen/paper. This step can be performed in the mind and/or with the aid of pen/paper by marking bony regions in an image slice. 
Step 2A, Prong 2: The claim recites the following additional elements of “wherein each of the first and second automated classifiers has a U-Net architecture”, “wherein the U-Net architecture includes a batch normalization kernel as a first layer and at a beginning of each downward-transition convolutional layer”, and  “wherein the U-Net architecture further includes a bilinear interpolation at each upward transition”. However, the additional elements amount to mere insignificant pre-extra solution activity of data gathering and therefore does not integrate the judicial exception into a practical application.
Step 2B: The additional elements, taken either individually or as a whole, does not further do not amount to significantly more than the judicial exception for similar reasons cited in Step 2A, Prong 2. 

	Regarding claims 7-8, 17-18, and 27-28:
Step 1: The claim is directed towards a method.
Step 2A, Prong 1: The claims recite the following limitation “wherein the automated categorizer is a
convolutional deep-learning artificial neural network”. These method steps, according to their broadest reasonable interpretation, recite a mental-process type abstract idea, which can practically be performed in the mind and/or with the aid of pen/paper. This step can be performed in the mind and/or with the aid of pen/paper by grouping images based off whether a superficial slice is present, bone and tissue and tendon tissue are present, or neither are present.  
Step 2A, Prong 2: The claim recites the following additional element of “automated categorizer has an Inception v3 architecture”. However, the additional elements amount to mere insignificant pre-extra solution activity of data gathering and therefore do not integrate the judicial exception into a practical application.
Step 2B: The additional elements, taken either individually or as a whole, does not further do not amount to significantly more than the judicial exception for similar reasons cited in Step 2A, Prong 2.
Accordingly, claims 7-8, 17-18, and 27-28 are directed to non-eligible patent subject matter and is therefore rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2,7, 9-11, 12, 17, 19-21, 22, 27, 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Haslam et al. (WO 2018/069736 Al of record, hereinafter "Haslam") in view of Folkesson et al. (J. Folkesson, E. B. Dam, O. F. Olsen, P. C. Pettersen and C. Christiansen, "Segmenting Articular Cartilage Automatically Using a Voxel Classification Approach," in IEEE Transactions on Medical Imaging, vol. 26, no. 1, pp. 106-115, Jan. 2007, doi: 10.1109/TMI.2006.886808., of record, hereinafter "Folkesson" ) and Biglieri et al. (US 20080139920 A1, of record, hereinafter "Biglieri"). 
Regarding claims 1, 11, and 21, Haslam discloses a method/A computer-readable storage medium storing program instructions that when executed by a processor of a computer system, cause the computer system to perform a method comprising/a computer system comprising: 
obtaining training data including MRI data generated by imaging a targeted joint in each a plurality of training subjects; (pg.  3 para. 4 anatomical knowledge dataset, pg. 3 para 10 MRI, page 45 paragraph 2 joint)
Haslam does not disclose an automated classifier for image slice categories that contain bone and tissue, identifying bony tissue using a trained categorizer, quantifying inflammation in the bone tissue segments, or a memory storing program code.
Folkesson discloses a method/a computer-readable storage medium storing program instructions that when executed by a processor of a computer system, cause the computer system to perform a method comprising/ a computer system comprising:
training an automated categorizer to assign individual image slices of the training data to image-slice categories, wherein the image-slice category for each image slice is selected  from a group consisting of:
a first image-slice category in which the image slice is a superficial slice that does not include either bone or tendon tissue; (three classes are to be separated automatically -one of which is the background, “ There are three classes we wish to separate …. and background. “ pg. 109 para. 2) 
a second image-slice category in which the image slice includes both bone and tendon tissue (by imaging slices of the knee, there are image slices that include the bone, as can be seen in Fig 1)
a third image-slice category that includes all image slices not assigned to the first image-slice category or the second image-slice category; (cartilage does not belong to the superficial slice or the slice containing bone tissue, “ There are three classes we wish to separate, tibial medial cartilage, femoral medial cartilage and background” pg. 109 para. 2)
training a first automated classifier to identify select tissue areas in an image slice, wherein training of the first automated classifier uses image slices from only the second image-slice category; (“ We combine one binary classifier trained to separate tibial cartilage from the rest and one trained to separate femoral cartilage from the rest” pg. 109  para. 2)
training a second automated classifier to identify select tissue areas in an image slice, wherein training of the second automated classifier uses image slices from only the third image-slice category; (“We combine one binary classifier trained to separate tibial cartilage from the rest and one trained to separate femoral cartilage from the rest” pg. 109  para. 2)
Folkesson teaches this method to automatically segment images the knee from the surrounding which can then be used to do a quantitative assessment of inflammation based off of voxels that are associated with cartilage, but does not disclose quantifying inflammation based off of voxels that are associated with bone. 
Biglieri discloses a method/a computer-readable storage medium storing program instructions that when executed by a processor of a computer system, cause the computer system to perform a method comprising/a computer system comprising:
an automated classifier to identify bony tissue areas in an image slice ([0188] voxels or image data representing the bony tissue)
obtaining testing data including MRI data generated by imaging the targeted joint in a test subject ([0200])
quantifying inflammation in bone tissue of the test subject, wherein quantifying inflammation in bone tissue is based on the bone tissue segments identified in the testing data. ([0189] numerical indication about the presence/absence of a bony damage, [0192]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Haslam by Folkesson by categorizing the image slices in training data automatically in order to reduce the amount of time needed to segment an image, as suggested by Folkesson (“The average computation time for automatic segmentation of a scan is approximately 10 minutes on a standard desktop… a trained radiologist it takes around two hours” pg. 11, para. 6). Folkesson also suggests that automatic segmentation methods can be used to improve reproducibility compared to manual methods (“…estimates are the most reproducible for the automatic method”, pg. 112, para. 1).  
It would have also been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Haslam by Folkesson by combining the method of selecting an area within an image and quantifying inflammation from an area that has been identified as containing bony tissue, as taught by Biglieri et al., in order to achieve quantifying bony damage (Biglieri [0192]).
It would have also been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Haslam by Folkesson by obtaining testing data from a subject taught by Biglieri et al., to use with training data, in order to achieve having patient specific data ([Biglieri [0200]).
Biglieri also discloses a computer system comprising a memory storing program code ([0091)].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Haslam by Folkesson by having a processing system to carry out the program code that is stored in the memory, as taught by Biglieri et al., in order to achieve processing of MRI data (Biglieri [0091]).
Regarding claims 2, 12, and 22, Haslam in view of Folkesson et al. discloses the claimed invention as noted above except wherein the target joint is a wrist joint.  
Biglieri discloses a method/a computer-readable storage medium storing program instructions that when executed by a processor of a computer system, cause the computer system to perform a method comprising/a computer system:
wherein the target joint is a wrist joint (acquiring images from the anatomical regions of the… wrist [0019])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Haslam by Folkesson by imaging the wrist instead of the knee in order to have an MRI scanning method that is capable of imaging a joint of reduced dimension which is also small, inexpensive, easy to install, and can be used to treat the most common rheumatic diseases with the greatest impact as suggested by Biglieri ([0019]-[0021]).   
Regarding claims 9, 19, and 29, Haslam in view of Folkesson, Biglieri discloses the claimed invention as noted above except wherein applying the trained automated categorizer and the trained first and second automated classifiers.
Burt discloses a method/a computer-readable storage medium storing program instructions that when executed by a processor of a computer system, cause the computer system to perform a method comprising/a computer system wherein: 
applying the trained automated categorizer to assign each of a plurality of individual image slices of the testing data to one of the image-slice categories; (col. 3, lines 28-31)
applying the trained first automated classifier to segment the individual image slices assigned by the trained automated categorizer to the second image-slice category; (col. 3, lines 28-31) and
applying the trained second automated classifier to segment the individual image slices assigned by the trained automated categorizer to the third image-slice category. (col. 3, lines 28-31)
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Haslam et al. in view of Folkesson and Biglieri by having separate CNNs that segment individual images across different planes, as suggest by Burt, to segment bony tissue regions in different categories in order to improve segmentation and contouring results due to using complementary information of each individually trained CNN, as suggested by Burt (col. 6, para. 3 and col. 6 lines 46-48).
Regarding claims 10, 20, and 30, Haslam in view of Folkesson, Biglieri, and Burt discloses the claimed invention as noted above except wherein performing a post-processing operation that combines segmentation results from the trained first automated classifier and the trained second automated classifier across a plurality of image slices.
Burt discloses a method/a computer-readable storage medium storing program instructions that when executed by a processor of a computer system, cause the computer system to perform a method comprising/a computer system wherein: 
performing a post-processing operation that combines segmentation results from the trained first automated classifier and the trained second automated classifier across a plurality of image slices (col. 6 lines 46-48)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Haslam et al. in view of Folkesson and Biglieri by using multiple CNNs that have been trained separately together, as taught by Burt, to achieve getting complementary information from each CNN which can be used then together to be used improve segmentation results (col. 6 lines 46-53).
Regarding claim 31, Haslam in view of Folkesson, Biglieri, and Burt discloses the claimed invention as noted above except wherein the processing system includes a central processor and a graphics processing unit.
Burt discloses a computer system wherein:
the processing system includes a central processor and a graphics processing unit (col. 3, lines 45-49)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Haslam et al. in view of Folkesson and Biglieri, by having a computer system that comprises of a central processor and graphics processing unit in order to achieve having a computer system that can run program instructions to process the MRI images. 

Claims 3-6, 13-16, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Haslam in view of Folkesson and Biglieri as applied to claims 1, 11, and 21 above, and further in view of Burt (US 9,968,257 Bl) and Kayalibay, Barıs, Grady Jensen, and Patrick van der Smagt. "CNN-based Segmentation of Medical Imaging Data." arXiv preprint arXiv:1701.03056 (2017). , of record, hereinafter "Kayalibay").
Regarding claims 3, 13 and 23, Haslam in view of Folkesson and Biglieri discloses the claimed invention as noted above except wherein each of the first and second automated classifiers is a convolutional deep-learning artificial neural network.
Burt discloses: 
each of the first and second automated classifiers is a convolutional deep-learning artificial neural network (claim 11)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Haslam by Folkesson and Biglieri, by using multiple convolutional neural networks that have been trained separately together, as taught by Burt, achieves getting complementary information from each convolutional neural network which can be used then together to be used improve segmentation results (col. 6 lines 46-53).
Regarding claims 4, 14, and 24, Haslam in view of Folkesson and Biglieri discloses the claimed invention as noted above. Haslam further discloses a method/a computer-readable storage medium storing program instructions that when executed by a processor of a computer system, cause the computer system to perform a method comprising/a computer system which comprises of: 
each of the automated classifiers has a U-Net architecture (pg. 7 para. 009).
Regarding claims 5, 15, and 25 Haslam in view of Folkesson and Biglieri discloses the claimed invention as noted above, except wherein having a batch normalization layer. Burt, however, discloses a method/a computer-readable storage medium storing program instructions that when executed by a processor of a computer system, cause the computer system to perform a method comprising/a computer system:
wherein the U-Net architecture includes a batch normalization kernel as a first layer and at a beginning of each downward-transition convolutional layer (col. 9, lines 14-15)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Haslam by Folkesson and Biglieri, by including a batch normalization kernel as a first layer and at a beginning of each downward-transition convolutional layer as taught by Burt, to order to reduce the internal-covariate-shift problem which is common to deep neural networks, as suggested by Burt (col. 9 lines 17-21).
Regarding claims 6, 16, and 26, Haslam in view of Folkesson and Biglieri discloses the claimed invention as noted above except wherein the U-Net architecture further includes a bilinear interpolation at each upward transition.
Kayalibay discloses:
wherein the U-Net architecture further includes a bilinear interpolation at each upward transition. (“downsampled … using bilinear interpolation” pg. 8 para. 3)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Haslam by Folkesson, Biglieri, and Burt by adding a bilinear interpolation in the convolutional layers, as taught by Kayalibay, to achieve resampling the imaging when segmenting. (“downsampled … using bilinear interpolation” pg. 8 paragraph 3). 
Regarding claims 7, 17 and 27, Haslam in view of Folkesson and Biglieri discloses the claimed invention as noted above except wherein the automated categorizer is a convolutional deep-learning artificial neural network.
Burt discloses a method/a computer-readable storage medium storing program instructions that when executed by a processor of a computer system, cause the computer system to perform a method comprising/a computer system:
wherein the automated categorizer is a  convolutional deep-learning artificial neural network. (col. 20 lines 8-13)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Haslam by Folkesson, and Biglieri by making the automated categorizer a CNN, as taught by Burt, to achieve grouping different images based off of the features that are present in the image.

Claims 8, 18, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Haslam in view of Folkesson and Biglieri as applied to claims 1, 11, and 21 above, and further in view of Burt and  Wang, Andrew Tsao, Martin Torriani. Boston, MA, USA. Annual Scientific Meeting Abstracts of the International Skeletal Society (ISS) 2018, Berlin, Germany. (2018). Skeletal Radiology, 47(9), 1315–1325. https://doi.org/10.1007/s00256-018-2994-5, on record, hereinafter "Wang") .
Regarding claims 8, 18, and 28, Haslam in view of Folkesson, Biglieri, and Burt discloses the claimed invention as noted above except wherein the automated categorizer has an Inception v3 architecture. 
Wang discloses a method/a computer-readable storage medium storing program instructions that when executed by a processor of a computer system, cause the computer system to perform a method comprising/a computer system:
wherein the automated categorizer has an Inception v3 architecture (“We performed training from scratch using the GoogLeNet Inception v3 architecture” Pg. 1320 para 2)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Haslam by Folkesson, and Biglieri by making the automated categorizer have an Inception v3 architecture, as taught by Wang, to achieve having a CNN classifier/categorizer that does not have overfitting issues that are associated with many other classifiers.

Conclusion
No claims are allowed. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Minquing et al. (EP 3316217 A1) discloses bone structure segmentation using convolutional neural networks.  Betancourt-Hernández, M., et al (Betancourt-Hernández, M., Viera-López, G., & Serrano-Muñoz, A. (2018). Automatic Diagnosis of Rheumatoid Arthritis from Hand Radiographs using Convolutional Neural Networks. Revista Cubana de Física, 35(1), 39-43.) discusses using convolutional neural networks for the diagnoses of rheumatoid arthritis in the wrist .





Any inquiry concerning this communication or earlier communications from the examiner should be directed to NESHAT BASET whose telephone number is (571)272-5478. The examiner can normally be reached M-F 7:30-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.B./Examiner, Art Unit 3793          


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793